Exhibit 10.1

 

Execution Version

 

 

 

TAX RECEIVABLE AGREEMENT

 

 

by and among

 

 

CAMPING WORLD HOLDINGS, INC.

 

 

the several MEMBERS (as defined herein)

 

 

MANAGEMENT REPRESENTATIVE (as defined herein) and

 

 

OTHER MEMBERS OF CWGS ENTERPRISES, LLC
FROM TIME TO TIME PARTY HERETO

 

 

 

Dated as of October 6, 2016

 

 

 





--------------------------------------------------------------------------------

 

 

CONTENTS

 

 

 

 

 

 

 

 

    

Page

 

 

 

 

Article I. DEFINITIONS

 


2 

 

 

 

 

 

Section 1.1

Definitions

 


2 

 

Section 1.2

Rules of Construction

 


10 

 

 

 

 

 

Article II. DETERMINATION OF REALIZED TAX BENEFIT

 


11 

 

 

 

 

 

 

Section 2.1

Basis Adjustments; the LLC 754 Election

 


11 

 

Section 2.2

Basis Schedules

 


12 

 

Section 2.3

Tax Benefit Schedules

 


12 

 

Section 2.4

Procedures; Amendments

 


13 

 

 

 

 

 

Article III. TAX BENEFIT PAYMENTS

 


14 

 

 

 

 

 

 

Section 3.1

Timing and Amount of Tax Benefit Payments

 


14 

 

Section 3.2

No Duplicative Payments

 


17 

 

Section 3.3

Pro-Ration of Payments as Between the Members

 


17 

 

Section 3.4

Optional Estimated Payment Procedure

 


18 

 

Section 3.5

Changes; Reserves; Suspension of Payments

 


19 

 

 

 

 

 

Article IV. TERMINATION

 


20 

 

 

 

 

 

 

Section 4.1

Early Termination of Agreement; Breach of Agreement

 


20 

 

Section 4.2

Early Termination Notice

 


21 

 

Section 4.3

Payment Upon Early Termination

 


22 

 

 

 

 

 

Article V. SUBORDINATION AND LATE PAYMENTS

 


23 

 

 

 

 

 

 

Section 5.1

Subordination

 


23 

 

Section 5.2

Late Payments by the Corporation

 


23 

 

 

 

 

 

Article VI. TAX MATTERS; CONSISTENCY; COOPERATION

 


23 

 

 

 

 

 

 

Section 6.1

Participation in the Corporation’s and the LLC’ Tax Matters

 


23 

 

Section 6.2

Consistency

 


24 

 

Section 6.3

Cooperation

 


24 

 

 

 

 

 

Article VII. MISCELLANEOUS

 


24 

 

 

 

 

 

 

Section 7.1

Notices

 


24 

 

Section 7.2

Counterparts

 


26 

 

Section 7.3

Entire Agreement; No Third Party Beneficiaries

 


26 

 

Section 7.4

Governing Law

 


26 

 

Section 7.5

Severability

 


26 





i

--------------------------------------------------------------------------------

 

 

 

Section 7.6

Assignments; Amendments; Successors; No Waiver

 


27 

 

Section 7.7

Titles and Subtitles

 


28 

 

Section 7.8

Resolution of Disputes

 


28 

 

Section 7.9

Reconciliation

 


29 

 

Section 7.10

Withholding

 


30 

 

Section 7.11

Admission of the Corporation into a Consolidated Group; Transfers of Corporate
Assets

 


30 

 

Section 7.12

Confidentiality

 


31 

 

Section 7.13

Change in Law

 


31 

 

Section 7.14

Interest Rate Limitation

 


31 

 

Section 7.15

Independent Nature of Rights and Obligations

 


32 

 

Section 7.17

Management Representative

 


32 

 

Exhibits

 

Exhibit A    -    Form of Joinder Agreement

 

 

 



ii

--------------------------------------------------------------------------------

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), dated as of October 6, 2016, is hereby entered into by and among
Camping World Holdings, Inc., a Delaware corporation (the “Corporation”), CWGS
Enterprises, LLC, a Delaware limited liability company (the “LLC”), each of the
Members from time to time party hereto, and the Management
Representative.  Capitalized terms used but not otherwise defined herein have
the respective meanings set forth in Section 1.01.

 

RECITALS

 

WHEREAS, the LLC is treated as a partnership for U.S. federal income tax
purposes;

 

WHEREAS, each of the members of the LLC other than the Corporation (such members
and each other Person who becomes party hereto by satisfying the Joinder
Requirement, the “Members”) owns (or, in the case of such other Persons, will
own) limited liability company interests in the LLC (the “Units”);

 

WHEREAS, on the date hereof, the Corporation will become the managing member of
the LLC;

 

WHEREAS, on the date hereof and exclusive of the Over-Allotment Option (as
defined below), the Corporation issued 11,363,636 shares of its Class A common
stock, par value $0.01 per share (the “Class A Common Stock”) to certain
purchasers in an initial public offering of its Class A Common Stock (the
“IPO”);

 

WHEREAS, on the date hereof, the Corporation used a portion of the net proceeds
from the IPO to purchase newly-issued Units directly from the LLC (the “Base
Offering Capital Contribution”), which proceeds will be used to repay or prepay
certain indebtedness of the LLC and for general corporate purposes;

 

WHEREAS, on and after the date hereof, the Corporation may issue additional
Class A Common Stock in connection with the IPO as a result of the exercise by
the underwriters of their over-allotment option (the “Over-Allotment Option”)
and, if the Over-Allotment Option is in fact exercised in whole or in part, any
additional net proceeds will be used by the Corporation to acquire additional
newly-issued Units directly from the LLC (the “Over-Allotment Capital
Contribution” and, together with the Base Offering Capital Contribution, the
“Corporation’s Capital Contribution”), which proceeds will be used to repay or
prepay certain indebtedness of the LLC and for general corporate purposes;

 

WHEREAS, on and after the date hereof, pursuant to the LLC Agreement, each
Member has the right, in its sole discretion, from time to time to require the
LLC to redeem (a “Redemption”) all or a portion of such Member’s Units for cash
or under certain circumstances, Class A Common Stock; provided that, at the
election of the Corporation in its sole discretion, the Corporation may effect a
direct exchange (a “Direct Exchange”) of such cash or shares of Class A Common
Stock for such Units;





1

--------------------------------------------------------------------------------

 

 

WHEREAS, the LLC and any direct or indirect subsidiary (owned through a chain of
pass-through entities) of the LLC that is treated as a partnership for U.S.
federal income tax purposes (together with the LLC and any direct or indirect
subsidiary (owned through a chain of pass-through entities) of the LLC that is
treated as a disregarded entity for U.S. federal income tax purposes, the “the
LLC Group”) will have in effect an election under Section 754 of the Code (as
defined herein) for the Taxable Year (as defined herein) in which any Exchange
(as defined below) occurs, which election should result in an adjustment to the
Corporation’s share of the tax basis of the assets owned by the LLC Group as of
the date of the Exchange, with a consequent result on the taxable income
subsequently derived therefrom; and

 

WHEREAS, the parties to this Agreement desire to provide for certain payments
and make certain arrangements with respect to any tax benefits to be derived by
the Corporation as the result of Exchanges and the receipt of payments under
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1    Definitions.    As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).

 

“Actual Interest Amount” is defined in Section 3.1(b)(vii) of this Agreement.

 

“Advisory Firm” means Ernst & Young LLP or any other accounting firm that is
nationally recognized as being an expert in Covered Tax matters and is not an
Affiliate of the Corporation, selected by the Corporation.

 

“Advisory Firm Letter” means a letter, that has been prepared by the Advisory
Firm used by the Corporation in connection with the performance of its
obligations under this Agreement, which states that the relevant Schedules,
notices or other information to be provided by the Corporation to the Members,
along with all supporting schedules and work papers, were prepared in a manner
that is consistent with the terms of this Agreement and, to the extent not
expressly provided in this Agreement, on a reasonable basis in light of the
facts and law in existence on the date such Schedules, notices or other
information were delivered by the Corporation to the Members.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble.





2

--------------------------------------------------------------------------------

 

 

“Amended Schedule” is defined in Section 2.4(b) of this Agreement.

 

“Assumed State and Local Tax Rate” means the tax rate equal to the sum of the
products of (x) the LLC’s income tax apportionment rate(s) for each state and
local jurisdiction in which the LLC files income or franchise tax returns for
the relevant Taxable Year and (y) the highest corporate income and franchise tax
rate(s) for each such state and local jurisdiction in which the LLC files income
tax returns for each relevant Taxable Year; provided, that the Assumed State and
Local Tax Rate calculated pursuant to the foregoing shall be reduced by the
assumed federal benefit received by the Corporation with respect to state and
local jurisdiction income taxes (with such benefit calculated as the product of
(x) the Corporation’s marginal U.S. federal income tax rate for the relevant
Taxable Year and (y) the Assumed State and Local Tax Rate (without regard to
this proviso)).

 

“Attributable” is defined in Section 3.1(b)(i) of this Agreement.

 

“Audit Committee” means the audit committee of the Board.

 

“Basis Adjustment” means the increase or decrease to the tax basis of, or the
Corporation’s share of, the tax basis of the Reference Assets (i) under Section
734(b), 743(b) and 754 of the Code and, in each case, the comparable sections of
U.S. state and local tax law (in situations where, following an Exchange, the
LLC remains in existence as an entity for tax purposes) and (ii) under Sections
732 and 1012 of the Code and, in each case, the comparable sections of U.S.
state and local tax law (in situations where, as a result of one or more
Exchanges, the LLC becomes an entity that is disregarded as separate from its
owner for tax purposes), in each case, as a result of any Exchange and any
payments made under this Agreement.  Notwithstanding any other provision of this
Agreement, the amount of any Basis Adjustment resulting from an Exchange of one
or more Units shall be determined without regard to any Pre-Exchange Transfer of
such Units and as if any such Pre-Exchange Transfer had not occurred.

 

“Basis Schedule” is defined in Section 2.2 of this Agreement.

 

“Beneficial Owner” means, with respect to any security, a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise, has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, with respect to such security and/or (ii) investment
power, which includes the power to dispose of, or to direct the disposition of,
such security.

 

“Board” means the Board of Directors of the Corporation.

 

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.

 

“Change Notice” is defined in Section 3.5(a) of this Agreement.

 

“Change of Control” means the occurrence of any of the following events:





3

--------------------------------------------------------------------------------

 

 

(1)  any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended, or any successor provisions
thereto (the “Exchange Act”), but excluding any employee benefit plan of such
person and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, and
excluding the Permitted Transferees) becomes the “beneficial owner” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of shares of Common Stock, Preferred Stock and/or any other class or
classes of capital stock of the Corporation (if any) representing in the
aggregate more than fifty percent (50%) of the voting power of all of the
outstanding shares of capital stock of the Corporation entitled to vote;

 

(2)  the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement or series
of related agreements for the sale or other disposition, directly or indirectly,
by the Corporation of all or substantially all of the Corporation’s assets
(including a sale of all or substantially all of the assets of the LLC);

 

(3)  there is consummated a merger or consolidation of the Corporation with any
other corporation or entity, and, immediately after the consummation of such
merger or consolidation, the voting securities of the Corporation immediately
prior to such merger or consolidation do not continue to represent, or are not
converted into, more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or

 

(4)  the Corporation ceases to be the sole managing member of the LLC.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
Class A Common Stock and Class B Common Stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in and voting control over, and own substantially all of
the shares of, an entity which owns all or substantially all of the assets of
the Corporation immediately following such transaction or series of
transactions.

 

“Class B Common Stock” means shares of Class B common stock, par value $0.01 per
share, of the Corporation.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended, and applicable
Treasury Regulations promulgated thereunder.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or other agreement.

 

“Corporation” is defined in the preamble to this Agreement.

 

“Corporation’s Capital Contribution” is defined in the recitals to this
Agreement.





4

--------------------------------------------------------------------------------

 

 

“Covered Person” is defined in Section 7.17 of this Agreement.

 

“Covered Tax Benefit” is defined in Section 3.3(a) of this Agreement.

 

“Covered Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measure with respect to net
income or profits and any interest related thereto.

 

“Crestview” means CVRV Acquisition LLC, a Delaware limited liability company,
Crestview Partners II GP, L.P., a Delaware limited partnership, and each of
their respective Permitted Transferees in the LLC Agreement.

 

“Cumulative Net Realized Tax Benefit” is defined in Section 3.1(b)(iii) of this
Agreement.

 

“Default Rate” means the sum of (i) the highest rate applicable at the time
under the Senior Secured Credit Facilities plus (ii) 200 basis points, it being
understood that if there are no Senior Secured Credit Facilities then the
Default Rate shall be LIBOR plus 550 basis points.

 

“Default Rate Interest” is defined in Section 3.1(b)(ix) of this Agreement.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of U.S. state tax law, as applicable, or any
other event (including the execution of IRS Form 870-AD) that finally and
conclusively establishes the amount of any liability for tax.

 

“Direct Exchange” is defined in the recitals to this agreement.

 

“Dispute” is defined in Section 7.8(a) of this Agreement.

 

“Early Termination Effective Date” means the date of an Early Termination Notice
for purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.2 of this Agreement.

 

“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.

 

“Early Termination Rate” means the lesser of (i) 6.50% per annum, compounded
annually, and (ii) the Agreed Rate.

 

“Early Termination Reference Date” is defined in Section 4.2 of this Agreement.

 

“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

 

“Estimated Tax Benefit Payment” is defined in Section 3.4 of this Agreement.

 

“Exchange” means any Direct Exchange or Redemption and, for the avoidance of
doubt, includes the Direct Exchange occurring pursuant to the Common Unit
Purchase Agreement between the Corporation and Crestview, dated as of October 6,
2016.





5

--------------------------------------------------------------------------------

 

 

“Exchange Date” means the date of any Exchange.

 

“Expert” is defined in Section 7.9 of this Agreement.

 

“Extension Rate Interest” is defined in Section 3.1(b)(viii) of this Agreement.

 

“Final Payment Date” means any date on which a payment is required to be made
pursuant to this Agreement.  For the avoidance of doubt, the Final Payment Date
in respect of a Tax Benefit Payment is determined pursuant to Section 3.1(a) of
this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Corporation notifies
the Members that the Corporation requests an amendment to any provision hereof
to eliminate the effect of any change in GAAP or in the application thereof
occurring after the date of this Agreement (including through the adoption of
International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (the “IFRS”)), on the operation of such provision (or if the
Members notify the Corporation that they request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof (including through
the adoption of IFRS), then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
hypothetical liability of the Corporation that would arise in respect of Covered
Taxes, using the same methods, elections, conventions and similar practices used
on the actual relevant Tax Returns of the Corporation but (i) calculating
depreciation, amortization, or other similar deductions, or otherwise
calculating any items of income, gain, or loss, using the Corporation’s share of
the Non-Adjusted Tax Basis as reflected on the Basis Schedule, including
amendments thereto for the Taxable Year and (ii) excluding any deduction
attributable to Imputed Interest, Actual Interest Amounts or Default Rate
Interest for the Taxable Year; provided, that for purposes determining the
Hypothetical Tax Liability, the combined tax rate for U.S. state and local
Covered Taxes shall be the Assumed State and Local Tax Rate.  For the avoidance
of doubt, the Hypothetical Tax Liability shall be determined without taking into
account the carryover or carryback of any tax item attributable to Imputed
Interest, Actual Interest, Default Rate Interest or a Basis Adjustment (or
portions thereof).

 

“Imputed Interest” is defined in Section 3.1(b)(vi) of this Agreement.

 

“Independent Directors” means the members of the Board who are “independent”
under the standards set forth in Rule 10A-3 promulgated under the Exchange Act
and the corresponding rules of the applicable exchange on which the Class A
Common Stock is traded or quoted.

 

“IPO” is defined in the recitals to this Agreement.

 

“IRS” means the U.S. Internal Revenue Service.





6

--------------------------------------------------------------------------------

 

 

“Joinder” means a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement.

 

“Joinder Requirement” is defined in Section 7.6(b) of this Agreement.

 

“LIBOR” means during any period, a rate per annum equal to (i) the ICE LIBOR
rate for a period of one year (“ICE LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by the Corporation from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such period, for dollar deposits (for delivery on the first
day of such period) with a term equivalent to such period.

 

“LLC” is defined in the recitals to this Agreement.

 

“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the LLC, dated as of the date hereof, as such agreement may
be further amended, restated, supplemented and/or otherwise modified from time
to time.

 

“Management Representative” is defined in Section 7.17 of this Agreement.

 

“Market Value” means the Common Unit Redemption Price, as defined in the LLC
Agreement, determined as of an Early Termination Date.

 

“Members” is defined in the recitals to this Agreement.

 

“ML Acquisition” means CWGS Holding, LLC, a Delaware limited liability company.

 

“ML Related Parties” means ML Acquisition and its Permitted Transferees under
the LLC Agreement.

 

“Net Tax Benefit” is defined in Section 3.1(b)(ii) of this Agreement.

 

“Non-Adjusted Tax Basis” means, with respect to any Reference Asset at any time,
the tax basis that such asset would have had at such time if no Basis
Adjustments had been made.

 

“Objection Notice” is defined in Section 2.4(a)(i) of this Agreement.

 

“Over-Allotment Option” is defined in the recitals to this Agreement.

 

“Parties” means the parties named on the signature pages to this agreement and
each additional party that satisfies the Joinder Requirement, in each case with
their respective successors and assigns.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Permitted Transfer” means the transfer of Units by a holder of Units to any
transferee as permitted by the LLC Agreement.





7

--------------------------------------------------------------------------------

 

 

“Permitted Transferee” means a holder of Units pursuant to a Permitted Transfer.

 

“Pre-Exchange Transfer” means any transfer of one or more Units (including upon
the death of a Member) (i) that occurs after the IPO but prior to an Exchange of
such Units and (ii) to which Section 743(b) of the Code applies.

 

“Realized Tax Benefit” is defined in Section 3.1(b)(iv) of this Agreement.

 

“Realized Tax Detriment” is defined in Section 3.1(b)(v) of this Agreement.

 

“Reconciliation Dispute” is defined in Section 7.9 of this Agreement.

 

“Reconciliation Procedures” is defined in Section 2.4(a) of this Agreement.

 

“Redemption” has the meaning in the recitals to this Agreement.

 

“Reference Asset” means any tangible or intangible asset of the LLC or any of
its successors or assigns, and whether held directly by the LLC or indirectly by
the LLC through any entity in which the LLC now holds or may subsequently hold
an ownership interest (but only if such entity is treated as a partnership or
disregarded entity for purposes of the applicable tax), at the time of an
Exchange.  A Reference Asset also includes any asset the tax basis of which is
determined, in whole or in part, by reference to the tax basis of an asset that
is described in the preceding sentence, including “substituted basis property”
within the meaning of Section 7701(a)(42) of the Code.

 

“Reserve Notice” is defined in Section 3.5(b).

 

“Schedule” means any of the following: (i) a Basis Schedule, (ii) a Tax Benefit
Schedule, or (iii) the Early Termination Schedule, and, in each case, any
amendments thereto.

 

“Senior Obligations” is defined in Section 5.1 of this Agreement.

 

“Senior Secured Credit Facilities” means the indebtedness described in that
certain agreement entered into on November 20, 2013 (as amended) among CWGS
Group, LLC and CWGS, LLC, as borrower and parent-guarantor, respectively, and
Goldman Sachs Bank USA and other lenders for a senior secured credit facility,
or any replacement or refinancing thereof.

 

“Subsidiary” means, with respect to any Person and as of the date of any
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls, more than 50% of the voting power or other
similar interests, or the sole general partner interest, or managing member or
similar interest, of such Person.

 

“Subsidiary Stock” means any stock or other equity interest in any Subsidiary of
the Corporation that is treated as a corporation for U.S. federal income tax
purposes.

 

“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.

 

“Tax Benefit Schedule”  is defined in Section 2.3(a) of this Agreement.





8

--------------------------------------------------------------------------------

 

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of U.S. state or local tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made), ending on or after the
closing date of the IPO.

 

“Taxing Authority” means any national, federal, state, county, municipal, or
local government, or any subdivision, agency, commission or authority thereof,
or any quasi-governmental body, or any other authority of any kind, exercising
regulatory or other authority in relation to tax matters.

 

“Termination Objection Notice” is defined in Section 4.2 of this Agreement.

 

“Treasury Regulations” means the final, temporary, and (to the extent they can
be relied upon) proposed regulations under the Code, as promulgated from time to
time (including corresponding provisions and succeeding provisions) as in effect
for the relevant taxable period.

 

“True-Up” is defined in Section 3.4 of this Agreement.

 

“U.S.” means the United States of America.

 

“Units” is defined in the recitals to this Agreement.

 

“Valuation Assumptions” means, as of an Early Termination Effective Date, the
assumptions that:

 

(1)    in each Taxable Year ending on or after such Early Termination Effective
Date, the Corporation will have taxable income sufficient to fully use the
deductions arising from the Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available;

 

(2)    the U.S. federal income tax rates that will be in effect for each such
Taxable Year will be those specified for each such Taxable Year by the Code and
other law as in effect on the Early Termination Effective Date, except to the
extent any change to such tax rates for such Taxable Year have already been
enacted into law and the combined U.S. state and local income tax rates shall be
the Assumed State and Local Tax Rate;

 

(3)    all taxable income of the Corporation will be subject to the maximum
applicable tax rates for each Covered Tax throughout the relevant period;
provided, that the combined tax rate for U.S. state and local income taxes shall
be the Assumed State and Local Tax Rate;





9

--------------------------------------------------------------------------------

 

 

(4)    any loss carryovers or carrybacks generated by any Basis Adjustment or
Imputed Interest (including such Basis Adjustment and Imputed Interest generated
as a result of payments under this Agreement) and available as of the Early
Termination Effective Date will be used by the Corporation on a pro rata basis
from the date of the Early Termination Schedule through the scheduled expiration
date of such loss carryovers or carrybacks;

 

(5)    any non-amortizable assets (other than Subsidiary Stock) will be disposed
of on the earlier of (i) the fifteenth anniversary of the applicable Basis
Adjustment and (ii) the Early Termination Effective Date;

 

(6)    any Subsidiary Stock will be deemed never to be disposed of except if
Subsidiary Stock is directly disposed of in the Change of Control;

 

(7)    if, on the Early Termination Effective Date, any Member has Units that
have not been Exchanged, then such Units shall be deemed to be Exchanged for the
Market Value that would be received by such Member if such Units had been
Exchanged on the Early Termination Effective Date, and such Member shall be
deemed to receive the amount of cash such Member would have been entitled to
pursuant to Section 4.3(a) had such Units actually been Exchanged on the Early
Termination Effective Date; and

 

(8)    any payment obligations pursuant to this Agreement will be satisfied on
the date that any Tax Return to which such payment obligation relates is
required to be filed excluding any extensions.

 

Section 1.2    Rules of Construction.    Unless otherwise specified herein:

 

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

(b)    For purposes of interpretation of this Agreement:

 

(i)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision thereof.

 

(ii)    References in this Agreement to a Schedule, Article, Section, clause or
sub-clause refer to the appropriate Schedule to, or Article, Section, clause or
subclause in, this Agreement.

 

(iii)    References in this Agreement to dollars or “$” refer to the lawful
currency of the United States of America.

 

(iv)    The term “including” is by way of example and not limitation.

 

(v)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.





10

--------------------------------------------------------------------------------

 

 

 

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(d)    Section headings herein are included for convenience of reference only
and shall not affect the interpretation of this Agreement.

 

(e)    Unless otherwise expressly provided herein, (a) references to
organization documents (including the LLC Agreement), agreements (including this
Agreement) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted
hereby; and (b) references to any law (including the Code and the Treasury
Regulations) shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law.

 

ARTICLE II.
DETERMINATION OF REALIZED TAX BENEFIT

 

Section 2.1    Basis Adjustments; the LLC 754 Election.

 

(a)    Basis Adjustments.  The Parties acknowledge and agree that (A) each
Direct Exchange shall give rise to Basis Adjustments and (B) each Redemption
using cash or Class A Common Stock contributed to the LLC by the Corporation
shall be treated as a direct purchase of Units by the Corporation from the
applicable Member pursuant to Section 707(a)(2)(B) of the Code that shall give
rise to Basis Adjustments.  In connection with any such Direct Exchange or
Redemption, the Parties acknowledge and agree that pursuant to applicable law
the Corporation’s share of the basis in the Reference Assets shall be increased
by the excess, if any, of (A) the sum of (x) the Market Value of Class A Common
Stock or the cash transferred to a Member pursuant to an Exchange as payment for
the Units, (y) the amount of payments made pursuant to this Agreement with
respect to such Exchange and (z) the amount of liabilities allocated to the
Units acquired pursuant to the Exchange, over (B) the Corporation’s
proportionate share of the basis of the Referenced Assets immediately after the
Exchange attributable to the Units exchanged, determined as if each member of
the LLC Group remains in existence as an entity for tax purposes and no member
of the LLC Group made the election provided by Section 754 of the Code.

 

For the avoidance of doubt, payments made under this Agreement shall not be
treated as resulting in a Basis Adjustment to the extent that such payments are
treated as Imputed Interest or are Actual Interest Amounts or Default Rate
Interest.

 

(b)    Section 754 Election.  In its capacity as the sole managing member of the
LLC, the Corporation will ensure that, on and after the date hereof and
continuing throughout the term of this Agreement, the LLC and each of its direct
and indirect Subsidiaries that is treated as a partnership for U.S. federal
income tax purposes will have in effect an election under Section 754 of the
Code (and under any similar provisions of applicable U.S. state or local law).





11

--------------------------------------------------------------------------------

 

 

Section 2.2    Basis Schedules.    Within ninety (90) calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for each
relevant Taxable Year, the Corporation shall deliver to ML Acquisition,
Crestview and the Management Representative, as applicable, a schedule (the
“Basis Schedule”) that shows, in reasonable detail as necessary in order to
understand the calculations performed under this Agreement: (a) the Basis
Adjustments with respect to the Reference Assets as a result of the relevant
Exchanges effected in such Taxable Year and (b) the period (or periods) over
which each Basis Adjustment is amortizable and/or depreciable. The Basis
Schedule will become final and binding on the Parties pursuant to the procedures
set forth in Section 2.4(a) and may be amended by the Parties pursuant to the
procedures set forth in Section 2.4(b).

 

Section 2.3    Tax Benefit Schedules.

 

(a)    Tax Benefit Schedule.  Within ninety (90) calendar days after the filing
of the U.S. federal income Tax Return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to ML Acquisition, Crestview, and the Management Representative,
as applicable, a schedule showing, in reasonable detail, the calculation of the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year (a “Tax
Benefit Schedule”).  The Tax Benefit Schedule will become final and binding on
the Parties pursuant to the procedures set forth in Section 2.4(a), and may be
amended by the Parties pursuant to the procedures set forth in Section 2.4(b).

 

(b)    Applicable Principles.  Subject to the provisions of this Agreement, the
Realized Tax Benefit or Realized Tax Detriment for each Taxable Year is intended
to measure the decrease or increase in the actual liability of the Corporation
for Covered Taxes for such Taxable Year attributable to the Basis Adjustments,
Imputed Interest, Actual Interest Amounts, and Default Rate Interest as
determined using a “with and without” methodology described in Section
2.4(a).  Carryovers or carrybacks of any Tax item attributable to any Basis
Adjustment, Imputed Interest, Actual Interest Amounts, and Default Rate Interest
shall be considered to be subject to the rules of the Code and the Treasury
Regulations or the appropriate provisions of U.S. state and local tax law, as
applicable, governing the use, limitation and expiration of carryovers or
carrybacks of the relevant type.  If a carryover or carryback of any Tax item
includes a portion that is attributable to a Basis Adjustment, Imputed Interest,
Actual Interest Amounts, and Default Rate Interest (a “TRA Portion”) and another
portion that is not (a “Non-TRA Portion”), such portions shall be considered to
be used in accordance with the “with and without” methodology so that: (i) the
amount of any Non-TRA Portion is deemed utilized first, followed by the amount
of any TRA Portion (with the TRA Portion being applied on a proportionate basis
consistent with the provisions of Section 3.3(a)); and (ii) in the case of a
carryback of a Non-TRA Portion, such carryback shall not affect the original
“with and without” calculation made in the prior Taxable Year.  The Parties
agree that (i) all Tax Benefit Payments (other than Imputed Interest, Actual
Interest Amounts and Default Rate Interest) attributable to an Exchange will to
the extent permitted by applicable law (A) be treated as subsequent upward
purchase price adjustments that give rise to further Basis Adjustments for the
Corporation and (B) have the effect of creating additional Basis Adjustments for
the Corporation in the year of payment, and (ii) as a result, such additional
Basis Adjustments will be incorporated into the current Taxable Year continuing
until any incremental current Taxable Year benefits equal an immaterial amount. 





12

--------------------------------------------------------------------------------

 

 

Section 2.4    Procedures; Amendments.

 

(a)    Procedures.  Each time the Corporation delivers an applicable Schedule to
ML Acquisition, Crestview, and the Management Representative, as applicable
under this Agreement, including any Amended Schedule delivered pursuant to
Section 2.4(b), but excluding any Early Termination Schedule or amended Early
Termination Schedule delivered pursuant to the procedures set forth in Section
4.2, the Corporation shall also: (x) deliver supporting schedules and work
papers, as determined by the Corporation or as reasonably requested by ML
Acquisition, Crestview, and the Management Representative, as applicable, that
provide a reasonable level of detail regarding the data and calculations that
were relevant for purposes of preparing the Schedule; (y) deliver an Advisory
Firm Letter supporting such Schedule; and (z) allow ML Acquisition, Crestview,
and the Management Representative, as applicable, and their advisors to have
reasonable access to the appropriate representatives, as determined by the
Corporation or as reasonably requested by ML Acquisition, Crestview, and the
Management Representative, as applicable, at the Corporation and the Advisory
Firm in connection with a review of such Schedule.  Without limiting the
generality of the preceding sentence, the Corporation shall ensure that any Tax
Benefit Schedule that is delivered to ML Acquisition, Crestview, and the
Management Representative, as applicable, along with any supporting schedules
and work papers, provides a reasonably detailed presentation of the calculation
of the actual liability of the Corporation for Covered Taxes (the “with”
calculation) and the Hypothetical Tax Liability of the Corporation (the
“without” calculation), and identifies any material assumptions or operating
procedures or principles that were used for purposes of such calculations.  An
applicable Schedule or amendment thereto shall become final and binding on the
Parties thirty (30) calendar days from the date on which ML Acquisition,
Crestview, and the Management Representative, as applicable, first received the
applicable Schedule or amendment thereto unless:

 

(i)    ML Acquisition, Crestview, or the Management Representative, as
applicable, within thirty (30) calendar days after receiving the applicable
Schedule or amendment thereto, provides the Corporation with written notice of a
material objection to such Schedule that is made in good faith and that sets
forth in reasonable detail ML Acquisition’s, Crestview’s or the Management
Representative’s, as applicable, material objection (an “Objection Notice”) or

 

(ii)    each of ML Acquisition, Crestview, and the Management Representative, as
applicable, provides a written waiver of its right to deliver an Objection
Notice within the time period described in clause (i) above, in which case such
Schedule or amendment thereto becomes binding on the date the waiver from each
of ML Acquisition, Crestview and the Management Representative, as applicable,
is received by the Corporation.

 

In the event that ML Acquisition, Crestview, or the Management Representative,
as applicable, timely delivers an Objection Notice pursuant to clause (i) above,
and if the Parties, for any reason, are unable to successfully resolve the
issues raised in the Objection Notice within thirty (30) calendar days after
receipt by the Corporation of the Objection Notice, the Corporation and ML
Acquisition, Crestview, or the Management Representative, as applicable, shall
employ the reconciliation procedures as described in Section 7.9 of this
Agreement (the “Reconciliation Procedures”).

 





13

--------------------------------------------------------------------------------

 

 

(b)    Amended Schedule.  The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation: (i) in connection with a
Determination affecting such Schedule; (ii) to correct inaccuracies in the
Schedule identified as a result of the receipt of additional factual information
relating to a Taxable Year after the date the Schedule was originally provided
to ML Acquisition, Crestview, and the Management Representative, as applicable;
(iii) to comply with an Expert’s determination under the Reconciliation
Procedures applicable to this Agreement; (iv) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year; (v) to reflect a change in the Realized Tax Benefit or Realized
Tax Detriment for such Taxable Year attributable to an amended Tax Return filed
for such Taxable Year; or (vi) to adjust a Basis Schedule to take into account
any Tax Benefit Payments made pursuant to this Agreement (any such Schedule, an
“Amended Schedule”).

 

ARTICLE III.
TAX BENEFIT PAYMENTS

 

Section 3.1    Timing and Amount of Tax Benefit Payments.

 

(a)    Timing of Payments.  Except as provided in Sections 3.4 and 3.5, and
subject to Sections 3.2 and 3.3, within three (3) Business Days following the
date on which each Tax Benefit Schedule that is required to be delivered by the
Corporation to ML Acquisition, Crestview, and the Management Representative, as
applicable, pursuant to Section 2.3(a) of this Agreement becomes final in
accordance with Section 2.4(a) of this Agreement, the Corporation shall pay to
each relevant Member the Tax Benefit Payment as determined pursuant to
Section 3.1(b).  Each such Tax Benefit Payment shall be made by wire transfer of
immediately available funds to the bank account previously designated by such
Members or as otherwise agreed by the Corporation and such Members.  For the
avoidance of doubt, the Members shall not be required under any circumstances to
return any portion of any Tax Benefit Payment previously paid by the Corporation
to the Members (including any portion of any Estimated Tax Benefit Payment or
any Early Termination Payment).

 

(b)    Amount of Payments.  For purposes of this Agreement, a “Tax Benefit
Payment” with respect to any Member means an amount, not less than zero, equal
to the sum of: (i) the portion of the Net Tax Benefit that is Attributable to
such Member (including Imputed Interest calculated in respect of such amount);
and (ii) the Actual Interest Amount.

 

(i)    Attributable.  A Net Tax Benefit is “Attributable” to a Member to the
extent that it is derived from any Basis Adjustment, Imputed Interest, or Actual
Interest Amount that is attributable to an Exchange undertaken by or with
respect to such Member.

 

(ii)    Net Tax Benefit.  The “Net Tax Benefit” for a Taxable Year equals the
amount of the excess, if any, of (x) 85% of the Cumulative Net Realized Tax
Benefit as of the end of such Taxable Year over (y) the aggregate amount of all
Tax Benefit Payments previously made under this Section 3.1.  For the avoidance
of doubt, if the Cumulative Net Realized Tax Benefit as of the end of any
Taxable Year is less than the aggregate amount of all Tax Benefit Payments
previously made, no Member shall be





14

--------------------------------------------------------------------------------

 

 

required to return any portion of any Tax Benefit Payment previously made by the
Corporation to such Member.

 

(iii)    Cumulative Net Realized Tax Benefit.  The “Cumulative Net Realized Tax
Benefit” for a Taxable Year equals the cumulative amount of Realized Tax
Benefits for all Taxable Years of the Corporation, up to and including such
Taxable Year, net of the cumulative amount of Realized Tax Detriments for the
same period.  The Realized Tax Benefit and Realized Tax Detriment for each
Taxable Year shall be determined based on the most recent Tax Benefit Schedule
or Amended Schedule, if any, in existence at the time of such determination.

 

(iv)    Realized Tax Benefit.  The “Realized Tax Benefit” for a Taxable Year
equals the excess, if any, of the Hypothetical Tax Liability over the actual
liability of the Corporation for Covered Taxes; provided, that for purposes of
determining the Hypothetical Tax Liability and actual liability of the
Corporation for Covered Taxes, the Corporation shall use the Assumed State and
Local Tax Rate for purposes of determining such liabilities for all state and
local Covered Taxes.  If all or a portion of the actual liability for such
Covered Taxes for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

 

(v)    Realized Tax Detriment.  The “Realized Tax Detriment” for a Taxable Year
equals the excess, if any, of the actual liability of the Corporation for
Covered Taxes over the Hypothetical Tax Liability for such Taxable Year;
provided, that for purposes of determining the Hypothetical Tax Liability and
actual liability of the Corporation for Covered Taxes, the Corporation shall use
the Assumed State and Local Tax Rate for purposes of determining such
liabilities for all state and local Covered Taxes.  If all or a portion of the
actual liability for such Covered Taxes for the Taxable Year arises as a result
of an audit by a Taxing Authority of any Taxable Year, such liability shall not
be included in determining the Realized Tax Detriment unless and until there has
been a Determination.

 

(vi)    Imputed Interest.  The parties acknowledge that the principles of
Sections 1272, 1274, or 483 of the Code, as applicable, and the principles of
any similar provision of U.S. state and local law, will apply to cause a portion
of any Net Tax Benefit payable by the Corporation to a Member under this
Agreement to be treated as imputed interest (“Imputed Interest”).  For the
avoidance of doubt, the deduction for the amount of Imputed Interest as
determined with respect to any Net Tax Benefit payable by the Corporation to a
Member shall be excluded in determining the Hypothetical Tax Liability of the
Corporation for purposes of calculating Realized Tax Benefits and Realized Tax
Detriments pursuant to this Agreement.

 

(vii)    Actual Interest Amount.  The “Actual Interest Amount” calculated in
respect of the Net Tax Benefit for a Taxable Year will equal the amount of any
Extension Rate Interest.  For the avoidance of doubt, any deduction for any
Actual Interest Amount as determined with respect to any Net Tax Benefit payable
by the Corporation to a Member shall be excluded in determining the Hypothetical
Tax Liability of the





15

--------------------------------------------------------------------------------

 

 

Corporation for purposes of calculating Realized Tax Benefits and Realized Tax
Detriments pursuant to this Agreement.

 

(viii)    Extension Rate Interest.  Subject to Section 3.4, the amount of
“Extension Rate Interest” calculated in respect of the Net Tax Benefit
(including previously accrued Imputed Interest) for a Taxable Year will equal
interest calculated at the Agreed Rate from the due date (without extensions)
for filing the U.S. federal income Tax Return of the Corporation for such
Taxable Year until the date on which the Corporation makes a timely Tax Benefit
Payment to the Member on or before the Final Payment Date as determined pursuant
to Section 3.1(a).

 

(ix)    Default Rate Interest.  In the event that the Corporation does not make
timely payment of all or any portion of a Tax Benefit Payment to a Member on or
before the Final Payment Date as determined pursuant to Section 3.1(a), the
amount of “Default Rate Interest” calculated in respect of the Net Tax Benefit
(including previously accrued Imputed Interest and Extension Rate Interest) for
a Taxable Year will equal interest calculated at the Default Rate from the Final
Payment Date for a Tax Benefit Payment as determined pursuant to Section 3.1(a)
until the date on which the Corporation makes such Tax Benefit Payment to such
Member.  For the avoidance of doubt, any deduction for any Default Rate Interest
with respect to any Net Tax Benefit payable by the Corporation to a Member shall
be excluded in determining the Hypothetical Tax Liability of the Corporation for
purposes of calculating Realized Tax Benefits and Realized Tax Detriments
pursuant to this Agreement.

 

(x)    The Corporation and the Members hereby acknowledge and agree that, as of
the date of this Agreement and as of the date of any future Exchange that may be
subject to this Agreement, the aggregate value of the Tax Benefit Payments
cannot be reasonably ascertained for U.S. federal income or other applicable tax
purposes.  Notwithstanding anything to the contrary in this Agreement, unless a
Member notifies the Corporation otherwise, the stated maximum selling price
(within the meaning of Treasury Regulation 15A.453-1(c)(2)) with respect to any
Exchange by such Member shall not exceed 75% of the amount of the initial
consideration received in connection with such Exchange (which, for the
avoidance of doubt, shall include the amount of any cash and the fair market
value of any Class A Common Stock received in such Exchange and shall exclude
the fair market value of any Tax Benefit Payments) and the aggregate Tax Benefit
Payments to such Member in respect of such Exchange (other than amounts
accounted for as interest under the Code) shall not exceed such stated maximum
selling price.

 

(c)    Interest.  The provisions of Section 3.1(b) are intended to operate so
that interest will effectively accrue in respect of the Net Tax Benefit for any
Taxable Year as follows:

 

(i)    first, at the applicable rate used to determine the amount of Imputed
Interest under the Code (from the relevant Exchange Date or date on which the
relevant Tax Benefit Payment was made until the due date (without extensions)
for filing the U.S. federal income Tax Return of the Corporation for such
Taxable Year and, if required





16

--------------------------------------------------------------------------------

 

 

under applicable law, through the Final Payment Date for a Tax Benefit Payment
as determined pursuant to Section 3.1(a));

 

(ii)    second, at the Agreed Rate in respect of any Extension Rate Interest
(from the due date (without extensions) for filing the U.S. federal income Tax
Return of the Corporation for such Taxable Year until the Final Payment Date for
a Tax Benefit Payment as determined pursuant to Section 3.1(a)); and

 

(iii)    third, at the Default Rate in respect of any Default Rate Interest
(from the Final Payment Date for a Tax Benefit Payment as determined pursuant to
Section 3.1(a) until the date on which the Corporation makes the relevant Tax
Benefit Payment to a Member).

 

Section 3.2    No Duplicative Payments.   It is intended that the provisions of
this Agreement will not result in the duplicative payment of any amount
(including interest) that may be required under this Agreement, and the
provisions of this Agreement shall be consistently interpreted and applied in
accordance with that intent.  For purposes of this Agreement, and also for the
avoidance of doubt, no Tax Benefit Payment shall be required to be calculated or
made in respect of any estimated tax payments, including, without limitation,
any estimated U.S. federal income tax payments.

 

Section 3.3    Pro-Ration of Payments as Between the Members.

 

(a)    Insufficient Taxable Income.  Notwithstanding anything in Section 3.1(b)
to the contrary, if the aggregate potential depreciation, amortization or other
similar deductions in respect of the Basis Adjustments, Imputed Interest, Actual
Interest Amounts, and Default Rate Interest for purposes of determining the
Corporation’s liability for Covered Taxes (the “Covered Tax Benefit”) is limited
in a particular Taxable Year because the Corporation does not have sufficient
actual taxable income, then the available Covered Tax Benefit for the
Corporation shall be allocated among the Members in proportion to the respective
Tax Benefit Payment that would have been payable if the Corporation had in fact
had sufficient taxable income so that there had been no such limitation.  As an
illustration of the intended operation of this Section 3.3(a), if the
Corporation had $200 of aggregate potential Covered Tax Benefits in a particular
Taxable Year (with $50 of such Covered Tax Benefits being attributable to Member
1 and $150 of such Covered Tax Benefits being attributable to Member 2), such
that Member 1 would have potentially been entitled to a Tax Benefit Payment of
$42.50 and Member 2 would have been entitled to a Tax Benefit Payment of $127.50
if the Corporation had $200 of actual taxable income, and if at the same time
the Corporation only had $100 of actual taxable income in such Taxable Year,
then $25 of the aggregate $100 actual Covered Tax Benefit for the Corporation
for such Taxable Year would be allocated to Member 1 and $75 of the aggregate
$100 actual Covered Tax benefit for the Corporation would be allocated to Member
2, such that Member 1 would receive a Tax Benefit Payment of $21.25 and Member 2
would receive a Tax Benefit Payment of $63.75. 

 

(b)    Late Payments.  If for any reason the Corporation is not able to timely
and fully satisfy its payment obligations under this Agreement in respect of a
particular Taxable Year, then Default Rate Interest will begin to accrue
pursuant to Section 5.2 and the Corporation and other





17

--------------------------------------------------------------------------------

 

 

Parties agree that (i) the Corporation shall pay the Tax Benefit Payments due in
respect of such Taxable Year to each Member pro rata in proportion to the amount
of such Tax Benefit Payments, without favoring one obligation over the other,
and (ii) no Tax Benefit Payment shall be made in respect of any Taxable Year
until all Tax Benefit Payments to all Members in respect of all prior Taxable
Years have been made in full.

 

Section 3.4    Optional Estimated Payment Procedure. As long as the Corporation
is current in respect of its payment obligations owed to each Member pursuant to
this Agreement and there are no delinquent Tax Benefit Payments (including
interest thereon) outstanding in respect of prior Taxable Years for any Member,
the Corporation may, at any time on or after the due date (without extensions)
for filing the U.S. federal income Tax Return of the Corporation for a Taxable
Year and at the Corporation’s option, in its sole discretion, make one or more
estimated payments to the Members in respect of any anticipated amounts to be
owed with respect to a Taxable Year to the Members pursuant to Section 3.1 of
this Agreement (any such estimated payments referred to as an “Estimated Tax
Benefit Payment”); provided that any Estimated Tax Benefit Payment made to a
Member pursuant to this Section 3.4 is matched by a proportionately equal
Estimated Tax Benefit Payment to all other Members then entitled to a Tax
Benefit Payment.  Any Estimated Tax Benefit Payment made under this Section 3.4
shall be paid by the Corporation to the Members and applied against the final
amount of any expected Tax Benefit Payment to be made pursuant to Section
3.1.  The payment of an Estimated Tax Benefit Payment by the Corporation to the
Members pursuant to this Section 3.4 shall also terminate the obligation of the
Corporation to make payment of any Extension Rate Interest that might have
otherwise accrued with respect to the proportionate amount of the Tax Benefit
Payment that is being paid in advance of the applicable Tax Benefit Schedule
being finalized pursuant to Section 2.4.  Upon the making of any Estimated Tax
Benefit Payment pursuant to this Section 3.4, the amount of such Estimated Tax
Benefit Payment shall first be applied to any estimated Extension Rate Interest,
then to Imputed Interest, and then applied to the remaining residual amount of
the Tax Benefit Payment to be made pursuant to Section 3.1.  In determining the
final amount of any Tax Benefit Payment to be made pursuant to Section 3.1, and
for purposes of finalizing the Tax Benefit Schedule pursuant to Section 2.4, the
amount of any Estimated Tax Benefit Payments that may have been made with
respect to the Taxable Year shall be increased, if the finally determined Tax
Benefit Payment for a Taxable Year exceeds the Estimated Tax Benefit Payments
made for such Taxable Year, with such increase being paid by the Corporation to
the Members along with an appropriate amount of Extension Rate Interest in
respect of the amount of such increase (a “True-Up”).  If the Estimated Tax
Benefit Payment for a Taxable Year exceeds the finally determined Tax Benefit
Payment for such Taxable Year, such excess, along with an appropriate amount of
Extension Rate Interest in respect of such excess (being charged by the
Corporation to the Member), shall be applied to reduce the amount of any
subsequent future Tax Benefit Payments (including Estimated Tax Benefit
Payments, if any) to be paid by the Corporation to such Member.  As of the date
on which any Estimated Tax Benefit Payments are made, and as of the date on
which any True-Up is made, all such payments shall be made in the same manner
and subject to the same terms and conditions as otherwise contemplated by
Section 3.1 and all other applicable terms of this Agreement.  For the avoidance
of doubt, as is the case with Tax Benefit Payments made by the Corporation to
the Members pursuant to Section 3.1, the amount of any Estimated Tax Benefit
Payments made pursuant to this Section 3.4 that are attributable to an Exchange
shall also be treated, in part, as subsequent upward purchase price adjustments
that give rise to Basis Adjustments in the Taxable Year of payment to

 





18

--------------------------------------------------------------------------------

 

 

the extent permitted by applicable law and as of the date on which such payments
are made (to the extent of the estimated Net Tax Benefit associated with such
Estimated Tax Benefit Payment, less any Imputed Interest, and exclusive of any
Extension Rate Interest).

 

Section 3.5    Changes; Reserves; Suspension of Payments.

 

(a)    Receipt of Change Notice.  If any Party, or any Affiliate or Subsidiary
of any Party, receives a 30-day letter, a final audit report, a statutory notice
of deficiency, or similar written notice from any Taxing Authority relating to
the amount of the Net Tax Benefit calculated for purposes of this Agreement, or
relating to any other material tax matter that is relevant to the terms of this
Agreement and the calculation of the Tax Benefit Payments that may be payable by
the Corporation to the Members (a “Change Notice”), prompt written notification
and a copy of the relevant Change Notice shall be delivered by the Party, or its
Affiliate or Subsidiary, that received such Change Notice to each other Party.

 

(b)    Suspension of Payments.  From and after the date on which a Change Notice
is received, any Tax Benefit Payments required to be made under this Agreement
shall, to the extent determined reasonably necessary by the Audit Committee
after considering the potential tax implications of the Change Notice, be paid
by the Corporation to a national bank mutually agreeable to the Parties to act
as escrow agent to hold such funds in escrow pursuant to an escrow agreement
until a Determination is received.  Notwithstanding anything to the contrary,
the Corporation shall not pay to the escrow agent an amount in excess of (i) 85%
of the amount of the asserted deficiency in tax owed pursuant to the Change
Notice plus (ii) the portion of any future Tax Benefit Payments that are
required to be paid under this Agreement in respect of any taxable year of the
Corporation following the taxable year(s) to which the Change Notice relates and
that could reasonably be expected to be reduced if such Change Notice resulted
in an adverse Determination.  The Corporation shall not settle or otherwise
compromise any matter which is the subject of a Change Notice without the prior
written consent (not to be unreasonably withheld, conditioned, or delayed) of
Crestview and ML Acquisition. For the avoidance of doubt, the date on which the
Corporation pays any such Tax Benefit Payments to the escrow agent shall be
considered the date on which such Tax Benefit Payments are paid to the Members,
including for purposes of determining the Actual Interest Amount and Default
Rate Interest.

 

(c)    Release of Escrowed Funds.  If a Determination is received, and if such
Determination results in no adjustment in any Tax Benefit Payments under this
Agreement, then the relevant escrowed funds (along with any interest earned on
such funds, and less (1) the out-of-pocket expenses incurred by the Corporation
or the LLC in administering the escrow, and (2) any taxes imposed on the
Corporation or the LLC with respect to any income earned on the investment of
such funds) shall be distributed to the relevant Members.  If a Determination is
received, and if such Determination results in an adjustment in any Tax Benefit
Payments under this Agreement, then the relevant escrowed funds (along with any
interest earned on such funds) shall be distributed as follows: (i) first, to
the Corporation or the LLC in an amount equal to (1) the out-of-pocket expenses
incurred by the Corporation or the LLC in administering the escrow and in
contesting the Determination and (2) any taxes imposed on the Corporation or the
LLC with respect to any income earned on the investment of such funds; and (ii)
second, to the relevant Parties (which, for the avoidance of doubt and depending
on the nature of the adjustments, may include the Corporation, the LLC, or the
relevant Members, or some





19

--------------------------------------------------------------------------------

 

 

combination thereof) in accordance with the relevant Amended Schedule prepared
pursuant to Section 2.4 of this Agreement.

 

ARTICLE IV.
TERMINATION

 

Section 4.1    Early Termination of Agreement; Breach of Agreement.

 

(a)    Corporation’s Early Termination Right.  With the written approval of a
majority of the Independent Directors, ML Acquisition and Crestview, the
Corporation may completely terminate this Agreement, as and to the extent
provided herein, with respect to all amounts payable to the Members pursuant to
this Agreement by paying to the Members the Early Termination Payment; provided
that Early Termination Payments may be made pursuant to this Section 4.1(a) only
if made to all Members that are entitled to such a payment simultaneously, and
provided further, that the Corporation may withdraw any notice to execute its
termination rights under this Section 4.1(a) prior to the time at which any
Early Termination Payment has been paid.  Upon the Corporation’s payment of the
Early Termination Payment, the Corporation shall not have any further payment
obligations under this Agreement, other than with respect to any: (i) prior Tax
Benefit Payments that are due and payable under this Agreement but that still
remain unpaid as of the date of the Early Termination Notice; and (ii) current
Tax Benefit Payment due for the Taxable Year ending on or including the date of
the Early Termination Notice (except to the extent that the amount described in
clause (ii) is included in the calculation of the Early Termination
Payment).  If an Exchange subsequently occurs with respect to Units for which
the Corporation has exercised its termination rights under this Section 4.1(a),
the Corporation shall have no obligations under this Agreement with respect to
such Exchange.

 

(b)    Acceleration Upon Change of Control.  In the event of a Change of
Control, all obligations hereunder shall be accelerated and such obligations
shall be calculated pursuant to this Article IV as if an Early Termination
Notice had been delivered on the closing date of the Change of Control and
utilizing the Valuation Assumptions by substituting the phrase “the closing date
of a Change of Control” in each place where the phrase “Early Termination
Effective Date” appears.  Such obligations shall include, but not be limited to,
(1) the Early Termination Payment calculated as if an Early Termination Notice
had been delivered on the closing date of the Change of Control, (2) any Tax
Benefit Payments agreed to by the Corporation and the Members as due and payable
but unpaid as of the Early Termination Notice and (3) any Tax Benefit Payments
due for any Taxable Year ending prior to, with or including the closing date of
a Change of Control (except to the extent that any amounts described in clauses
(2) or (3) are included in the Early Termination Payment).  For the avoidance of
doubt, Sections 4.2 and 4.3 shall apply to a Change of Control, mutadis mutandi.

 

(c)    Acceleration Upon Breach of Agreement.  In the event that the Corporation
materially breaches any of its material obligations under this Agreement,
whether as a result of failure to make any payment when due, failure to honor
any other material obligation required hereunder, or by operation of law as a
result of the rejection of this Agreement in a case commenced under the
Bankruptcy Code or otherwise, then all obligations hereunder shall be
accelerated and become immediately due and payable upon notice of acceleration
from a Member (provided that in the case of any proceeding under the Bankruptcy
Code or other





20

--------------------------------------------------------------------------------

 

 

insolvency statute, such acceleration shall be automatic without any such
notice), and such obligations shall be calculated as if an Early Termination
Notice had been delivered on the date of such notice of acceleration (or, in the
case of any proceeding under the Bankruptcy Code or other insolvency statute, on
the date of such breach) and shall include, but not be limited to: (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of such acceleration; (ii) any prior Tax Benefit Payments
that are due and payable under this Agreement but that still remain unpaid as of
the date of such acceleration; and (iii) any current Tax Benefit Payment due for
the Taxable Year ending with or including the date of such
acceleration.  Notwithstanding the foregoing, in the event that the Corporation
breaches this Agreement and such breach is not a material breach of a material
obligation, a Member shall still be entitled to enforce all of its rights
otherwise available under this Agreement, excluding, for the avoidance of doubt,
seeking an acceleration of amounts payable under this Agreement.  For purposes
of this Section 4.1(c), and subject to the following sentence, the Parties agree
that the failure to make any payment due pursuant to this Agreement within six
(6) months of the relevant Final Payment Date shall be deemed to be a material
breach of a material obligation under this Agreement for all purposes of this
Agreement, and that it will not be considered to be a material breach of a
material obligation under this Agreement to make a payment due pursuant to this
Agreement within six (6) months of the relevant Final Payment Date.  For the
avoidance of doubt, a suspension of payments pursuant to Section 3.5 will not be
considered to be a failure to make a payment due pursuant to this
Agreement.  Notwithstanding anything in this Agreement to the contrary, it shall
not be a material breach of a material obligation of this Agreement if the
Corporation fails to make any Tax Benefit Payment within six (6) months of the
relevant Final Payment Date to the extent that the Corporation has insufficient
funds, and cannot obtain sufficient funds to make such payments by taking
commercially reasonable actions; provided that the interest provisions of
Section 5.2 shall apply to such late payment (unless the Corporation does not
have sufficient funds to make such payment as a result of limitations imposed by
any Senior Obligations, in which case Section 5.2 shall apply, but the Default
Rate shall be replaced by the Agreed Rate).

 

Section 4.2    Early Termination Notice.  If the Corporation chooses to exercise
its right of early termination under Section 4.1 above, the Corporation shall
deliver to ML Acquisition, Crestview, and the Management Representative a notice
of the Corporation’s decision to exercise such right (an “Early Termination
Notice”) and a schedule (the “Early Termination Schedule”) showing in reasonable
detail the calculation of the Early Termination Payment.  The Corporation shall
also (x) deliver supporting schedules and work papers, as determined by the
Corporation or as reasonably requested by ML Acquisition, Crestview, or the
Management Representative, that provide a reasonable level of detail regarding
the data and calculations that were relevant for purposes of preparing the Early
Termination Schedule; (y) deliver an Advisory Firm Letter supporting such Early
Termination Schedule; and (z) allow ML Acquisition, Crestview, and the
Management Representative and their advisors to have reasonable access to the
appropriate representatives, as determined by the Corporation or as reasonably
requested by ML Acquisition, Crestview, or the Management Representative, at the
Corporation and the Advisory Firm in connection with a review of such Early
Termination Schedule.  The Early Termination Schedule shall become final and
binding on each Party thirty (30) calendar days from the first date on which ML
Acquisition, Crestview, and the Management Representative received such Early
Termination Schedule unless:

 





21

--------------------------------------------------------------------------------

 

 

(i)    ML Acquisition, Crestview, or the Management Representative within thirty
(30) calendar days after receiving the Early Termination Schedule, provides the
Corporation with (A) notice of a material objection to such Early Termination
Schedule made in good faith and setting forth in reasonable detail ML
Acquisition’s, Crestview’s, or the Management Representative’s, as applicable,
material objection (a “Termination Objection Notice”) and (B) a letter from an
Advisory Firm (that is different from the Advisory Firm that was used by the
Corporation to prepare the Early Termination Schedule) in support of such
Termination Objection Notice; or

 

(ii)    each of ML Acquisition, Crestview, and the Management Representative
provides a written waiver of such right of a Termination Objection Notice within
the period described in clause (i) above, in which case such Early Termination
Schedule becomes binding on the date the waiver from ML Acquisition, Crestview,
and the Management Representative is received by the Corporation.

 

In the event that ML Acquisition, Crestview, or the Management Representative
timely delivers a Termination Objection Notice pursuant to clause (i) above, and
if the Parties, for any reason, are unable to successfully resolve the issues
raised in the Termination Objection Notice within thirty (30) calendar days
after receipt by the Corporation of the Termination Objection Notice, the
Corporation and ML Acquisition, Crestview, or the Management Representative, as
applicable, shall employ the Reconciliation Procedures.  For the avoidance of
doubt, and notwithstanding anything to the contrary herein, the expense of
preparing and obtaining the letter from an Advisory Firm referenced in clause
(i) above shall be borne solely by ML Acquisition, Crestview, or the Management
Representative, as applicable, and the Corporation shall have no liability with
respect to such letter or any of the expenses associated with its preparation
and delivery.  The date on which the Early Termination Schedule becomes final in
accordance with this Section 4.2 shall be the “Early Termination Reference
Date.”

 

Section 4.3    Payment Upon Early Termination.

 

(a)    Timing of Payment.  Within three (3) Business Days after the Early
Termination Reference Date, the Corporation shall pay to each Member an amount
equal to the Early Termination Payment for such Member.  Such Early Termination
Payment shall be made by the Corporation by wire transfer of immediately
available funds to a bank account or accounts designated by the Members or as
otherwise agreed by the Corporation and the Members.

 

(b)    Amount of Payment.  The “Early Termination Payment” payable to a Member
pursuant to Section 4.3(a) shall equal the present value, discounted at the
Early Termination Rate as determined as of the Early Termination Reference Date,
of all Tax Benefit Payments that would be required to be paid by the Corporation
to such Member, whether payable with respect to Units that were Exchanged prior
to the Early Termination Effective Date or on or after the Early Termination
Effective Date, beginning from the Early Termination Effective Date and using
the Valuation Assumptions.

 





22

--------------------------------------------------------------------------------

 

 

ARTICLE V.
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1    Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Members under this Agreement shall
rank subordinate and junior in right of payment to any principal, interest, or
other amounts due and payable in respect of any obligations owed in respect of
secured indebtedness for borrowed money of the Corporation and its Subsidiaries
(“Senior Obligations”) and shall rank pari passu in right of payment with all
current or future unsecured obligations of the Corporation that are not Senior
Obligations.  To the extent that any payment under this Agreement is not
permitted to be made at the time payment is due as a result of this Section 5.1
and the terms of the agreements governing Senior Obligations, such payment
obligation nevertheless shall accrue for the benefit of the Members and the
Corporation shall make such payments at the first opportunity that such payments
are permitted to be made in accordance with the terms of the Senior Obligations.

 

Section 5.2    Late Payments by the Corporation.  Except as otherwise provided
in this Agreement, the amount of all or any portion of any Tax Benefit Payment
or Early Termination Payment not made to the Members when due under the terms of
this Agreement, whether as a result of Section 5.1 and the terms of the Senior
Obligations or otherwise, shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the Final Payment Date on which
such Tax Benefit Payment or Early Termination Payment was first due and payable
to the date of actual payment.

 

ARTICLE VI.
TAX MATTERS; CONSISTENCY; COOPERATION

 

Section 6.1    Participation in the Corporation’s and the LLC’s Tax Matters. 
Except as otherwise provided herein, and except as provided in Article IX of the
LLC Agreement, the Corporation shall have full responsibility for, and sole
discretion over, all tax matters concerning the Corporation and the LLC,
including without limitation the preparation, filing or amending of any Tax
Return and defending, contesting or settling any issue pertaining to
taxes.  Notwithstanding the foregoing, the Corporation shall notify ML
Acquisition, Crestview, and the Management Representative of, and keep them
reasonably informed with respect to, the portion of any tax audit of the
Corporation or the LLC, or any of the LLC’s Subsidiaries, the outcome of which
is reasonably expected to materially affect the Tax Benefit Payments payable to
such Members under this Agreement, and ML Acquisition, Crestview, and the
Management Representative, as applicable, shall, without limiting any rights
granted to ML Acquisition or Crestview pursuant to Section 3.5, have the right
to participate in and to monitor at their own expense (but, for the avoidance of
doubt, not to control) any such portion of any such Tax audit.

 

Section 6.2    Consistency.  Except as otherwise required by law, all
calculations and determinations made hereunder, including, without limitation,
any Basis Adjustments, the Schedules and the determination of any Realized Tax
Benefits or Realized Tax Detriments, shall be made in accordance with the
elections, methodologies or positions taken by the Corporation and the LLC on
their respective Tax Returns.  Each Member shall prepare its Tax Returns in a
manner that is consistent with the terms of this Agreement, and any related
calculations or





23

--------------------------------------------------------------------------------

 

 

determinations that are made hereunder, including, without limitation, the terms
of Section 2.1 of this Agreement and the Schedules provided to the Members under
this Agreement.  In the event that an Advisory Firm is replaced with another
Advisory Firm, such replacement Advisory Firm shall perform its services under
this Agreement using procedures and methodologies consistent with the previous
Advisory Firm, unless otherwise required by law or unless the Corporation and
all of the Members agree to the use of other procedures and methodologies.

 

Section 6.3    Cooperation.

 

(a)    Each Member shall (i) furnish to the Corporation in a timely manner such
information, documents and other materials as the Corporation may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or contesting or
defending any audit, examination or controversy with any Taxing Authority, (ii)
make itself available to the Corporation and its representatives to provide
explanations of documents and materials and such other information as the
Corporation or its representatives may reasonably request in connection with any
of the matters described in clause (i) above, and (iii) reasonably cooperate in
connection with any such matter.

 

(b)    The Corporation shall reimburse the Members for any reasonable and
documented out-of-pocket costs and expenses incurred pursuant to Section 6.3(a).

 

ARTICLE VII.
MISCELLANEOUS

 

Section 7.1    Notices.  All notices, requests, consents and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax, by electronic mail (delivery receipt requested) or by certified
or registered mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be as specified in a notice given in accordance with this Section
7.1).  All notices hereunder shall be delivered as set forth below, or pursuant
to such other instructions as may be designated in writing by the Party to
receive such notice:

 

If to the Corporation, to:

 

Camping World Holdings, Inc.
c/o CWGS Enterprises, LLC
250 Parkway Drive, Suite 270
Lincolnshire, IL 60048

 

Attn:  Thomas F. Wolfe, Chief Financial Officer
E-mail: tom.wolfe@goodsam.com

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022

 





24

--------------------------------------------------------------------------------

 

 

 

Attn: Marc Jaffe
Facsimile: (212) 751-4684
E-mail: marc.jaffe@lw.com

 

If to ML Acquisition:

 

Kaplan, Strangis and Kaplan, P.A.
90 South Seventh St.
Suite 5500
Minneapolis, MN 55402

 

Attn: Robert T. York

 

E-mail: rty@kskpa.com

 

with a copy (which shall not constitute notice to ML Acquisition) to:

 

Attn:.
Facsimile:
E-mail:

 

If to Crestview:

 

667 Madison Avenue, 10th Floor
New York, NY 10065


Attn: Brian Cassidy
E-mail: bcassidy@crestview.com

 

Attn:  Ross A. Oliver
E-mail:  roliver@crestview.com

 

 

with a copy (which shall not constitute notice to Crestview) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017

 

Attn: Mary Conway
Facsimile: (212) 701-5959
E-mail: mary.conway@davispolk.com





25

--------------------------------------------------------------------------------

 

 

If to any Member (other than ML Acquisition or Crestview):

 

Thomas A. Wolfe
2750 Park View Court, Suite 240
Oxnard, CA  93036
805-667-4457

 

E-mail: tom.wolfe@goodsam.com

 

Any Party may change its address, fax number or e-mail address by giving each of
the other Parties written notice thereof in the manner set forth above.

 

Section 7.2    Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, it being understood that all
Parties need not sign the same counterpart.  Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3    Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof.  This Agreement shall be binding upon and inure solely to
the benefit of each Party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.4    Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the law of the State of Delaware, without regard
to the conflicts of laws principles thereof that would mandate the application
of the laws of another jurisdiction.

 

Section 7.5    Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 7.6    Assignments; Amendments; Successors; No Waiver.

 

(a)    Assignment.  No Member may assign, sell, pledge, or otherwise alienate or
transfer any interest in this Agreement, including the right to receive any Tax
Benefit Payments under this Agreement, to any Person without such Person
executing and delivering a Joinder agreeing to succeed to the applicable portion
of such Member’s interest in this Agreement and to





26

--------------------------------------------------------------------------------

 

 

become a Party for all purposes of this Agreement (the “Joinder Requirement”);
provided, that ML Acquisition’s and Crestview’s approval and consent rights
described in each of Sections 3.5(b) (with respect to matters subject to a
Change Notice that affects all members, but not with respect to matters that
affect solely the transferee) and 4.1(a) shall not be transferrable or
assignable to any Person (other than Permitted Transferees), without the prior
written consent of the Corporation (and any purported transfer or assignment
without such consent shall be null and void), it being understood that ML
Acquisition and Crestview’s approval and consent rights described in Section
3.5(b) may be transferred or assigned without the Corporation’s prior written
consent with respect to matters subject to a Change Notice that affects solely
the transferee.  For the avoidance of doubt, if a Member transfers Units in
accordance with the terms of the LLC Agreement but does not assign to the
transferee of such Units its rights under this Agreement with respect to such
transferred Units, such Member shall continue to be entitled to receive the Tax
Benefit Payments arising in respect of a subsequent Exchange of such Units.  The
Corporation may not assign any of its rights or obligations under this Agreement
to any Person (other than any direct or indirect successor (whether by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Corporation) without the prior written consent of each of the
Members (and any purported assignment without such consent shall be null and
void).

 

(b)    Amendments.  No provision of this Agreement may be amended unless such
amendment is approved in writing by each of ML Acquisition, Crestview, and the
Management Representative; provided that amendment of the definition of Change
of Control will also require the written approval of a majority of the
Independent Directors.  No provision of this Agreement may be waived unless such
waiver is in writing and signed by the Party against whom the waiver is to be
effective.

 

(c)    Successors.   Except as provided in Section 7.6(a), all of the terms and
provisions of this Agreement shall be binding upon, and shall inure to the
benefit of and be enforceable by, the Parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.

 

(d)    Waiver.  No failure by any Party to insist upon the strict performance of
any covenant, duty, agreement, or condition of this Agreement, or to exercise
any right or remedy consequent upon a breach thereof, shall constitute a waiver
of any such breach or any other covenant, duty, agreement, or condition.

 

Section 7.7    Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 





27

--------------------------------------------------------------------------------

 

 

Section 7.8    Resolution of Disputes.

 

(a)    Except for Reconciliation Disputes subject to Section 7.9, any and all
disputes which cannot be settled amicably, including any ancillary claims of any
Party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally resolved by arbitration in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Administered Arbitration (the “Rules”) by three
arbitrators, of which the Corporation shall appoint one arbitrator and the
Members party to such Dispute shall appoint one arbitrator in accordance with
the “screened” appointment procedure provided in Rule 5.4.  The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C.  §§ 1 et seq., and
judgment upon the award rendered by the arbitrators may be entered by any court
having jurisdiction thereof.  The place of the arbitration shall be Chicago,
Illinois.

 

(b)    Notwithstanding the provisions of paragraph (a), any Party may bring an
action or special proceeding in any court of competent jurisdiction for the
purpose of compelling another Party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this paragraph (b), each Party (i)
expressly consents to the application of paragraph (c) of this Section 7.8 to
any such action or proceeding, and (ii) agrees that proof shall not be required
that monetary damages for breach of the provisions of this Agreement would be
difficult to calculate and that remedies at law would be inadequate.  For the
avoidance of doubt, this Section 7.8 shall not apply to Reconciliation Disputes
to be settled in accordance with the procedures set forth in Section 7.9.

 

(c)    Each Party irrevocably consents to service of process by means of notice
in the manner provided for in Section 7.1.  Nothing in this Agreement shall
affect the right of any Party to serve process in any other manner permitted by
law.

 

(d)    WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

(e)    Any dispute as to whether a dispute is a Reconciliation Dispute within
the meaning of Section 7.9, or a Dispute within the meaning of this Section 7.8,
shall be decided and resolved as a Dispute subject to the procedures set forth
in this Section 7.8.

 

Section 7.9    Reconciliation.  In the event that the Corporation and any Member
are unable to resolve a disagreement with respect to a Schedule (other than an
Early Termination Schedule) prepared in accordance with the procedures set forth
in Section 2.4, or with respect to an Early Termination Schedule prepared in
accordance with the procedures set forth in Section 4.2, within the relevant
time period designated in this Agreement (a “Reconciliation Dispute”), the
Reconciliation Dispute shall be submitted for determination to a nationally
recognized expert (the “Expert”) in the particular area of disagreement mutually
acceptable to both Parties.  The Expert shall be a partner or principal in a
nationally recognized accounting firm, and unless the Corporation and such
Member agree otherwise, the Expert shall not, and the firm that employs





28

--------------------------------------------------------------------------------

 

 

the Expert shall not, have any material relationship with the Corporation or
such Member or other actual or potential conflict of interest.  If the Parties
are unable to agree on an Expert within fifteen (15) calendar days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the selection
of an Expert shall be treated as a Dispute subject to Section 7.8 and an
arbitration panel shall pick an Expert from a nationally recognized accounting
firm that does not have any material relationship with the Corporation or such
Member or other actual or potential conflict of interest.  The Expert shall
resolve any matter relating to the Basis Schedule or an amendment thereto or the
Early Termination Schedule or an amendment thereto within thirty (30) calendar
days and shall resolve any matter relating to a Tax Benefit Schedule or an
amendment thereto within fifteen (15) calendar days or as soon thereafter as is
reasonably practicable, in each case after the matter has been submitted to the
Expert for resolution.  Notwithstanding the preceding sentence, if the matter is
not resolved before any payment that is the subject of a disagreement would be
due (in the absence of such disagreement) or any Tax Return reflecting the
subject of a disagreement is due, the undisputed amount shall be paid on the
date prescribed by this Agreement and such Tax Return may be filed as prepared
by the Corporation, subject to adjustment or amendment upon resolution.  The
costs and expenses relating to the engagement of such Expert or amending any Tax
Return shall be borne by the Corporation except as provided in the next
sentence.  The Corporation and the Members shall bear their own costs and
expenses of such proceeding, unless (i) the Expert adopts the Member’s position,
in which case the Corporation shall reimburse the Member for any reasonable and
documented out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts the Corporation’s position, in which case the Member shall
reimburse the Corporation for any reasonable and documented out-of-pocket costs
and expenses in such proceeding.  The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on the Corporation and the Members and may be
entered and enforced in any court having competent jurisdiction.

 

Section 7.10    Withholding.  The Corporation shall be entitled to deduct and
withhold from any payment that is payable to any Member pursuant to this
Agreement such amounts as the Corporation is required to deduct and withhold
with respect to the making of such payment under the Code or any provision of
U.S. state, local or foreign tax law.  To the extent that amounts are so
withheld and paid over to the appropriate Taxing Authority by the Corporation,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid by the Corporation to the relevant Member.  Each Member shall
promptly provide the Corporation with any applicable tax forms and
certifications reasonably requested by the Corporation in connection with
determining whether any such deductions and withholdings are required under the
Code or any provision of U.S. state, local or foreign tax law.

 

Section 7.11    Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets.

 

(a)    If the Corporation is or becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Section 1501 or other applicable Sections of the Code governing
affiliated or consolidated groups, or any corresponding provisions of U.S. state
or local law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early





29

--------------------------------------------------------------------------------

 

 

Termination Payments, and other applicable items hereunder shall be computed
with reference to the consolidated taxable income of the group as a whole. 

 

(b)    If the Corporation, its successor in interest or any member of a group
described in Section 7.11(a) transfers one or more assets to a corporation (or a
Person classified as a corporation for U.S. income tax purposes) with which such
entity does not file a consolidated Tax Return pursuant to Section 1501 of the
Code, such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment due hereunder, shall be treated as having
disposed of such asset in a fully taxable transaction on the date of such
contribution.  The consideration deemed to be received by such entity shall be
equal to the fair market value of the contributed asset as determined by the
Advisory Firm or a valuation expert selected by the Corporation.  For purposes
of this Section 7.11, a transfer of a partnership interest shall be treated as a
transfer of the transferring partner’s share of each of the assets and
liabilities of that partnership.  Notwithstanding anything to the contrary set
forth herein, if the Corporation, its successor in interest or any member of a
group described in Section 7.11(a), transfers its assets pursuant to a
transaction that qualifies as a “reorganization” (within the meaning of Section
368(a) of the Code) in which such entity does not survive or pursuant to any
other transaction to which Section 381(a) of the Code applies (other than any
such reorganization or any such other transaction, in each case, pursuant to
which such entity transfers assets to a corporation with which the Corporation,
its successor in interest or any member of the group described in Section
7.11(a) (other than any such member being transferred in such reorganization or
other transaction)  does not file a consolidated Tax Return pursuant to Section
1501 of the Code), the transfer will not cause such entity to be treated as
having transferred any assets to a corporation (or a Person classified as a
corporation for U.S. income tax purposes) pursuant to this Section 7.11(b). 

 

Section 7.12    Confidentiality.  Each Member and its assignees acknowledges and
agrees that the information of the Corporation is confidential and, except in
the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such Person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, learned by any
Member heretofore or hereafter.  This Section 7.12 shall not apply to (i) any
information that has been made publicly available by the Corporation or any of
its Affiliates, becomes public knowledge (except as a result of an act of any
Member in violation of this Agreement) or is generally known to the business
community, (ii) the disclosure of information to the extent necessary for a
Member to prosecute or defend claims arising under or relating to this
Agreement, and (iii) the disclosure of information to the extent necessary for a
Member to prepare and file its Tax Returns, to respond to any inquiries
regarding the same from any Taxing Authority or to prosecute or defend any
action, proceeding or audit by any Taxing Authority with respect to such Tax
Returns.  If a Member or an assignee commits a breach, or threatens to commit a
breach, of any of the provisions of this Section 7.12, the Corporation shall
have the right and remedy to have the provisions of this Section 7.12
specifically enforced by injunctive relief or otherwise by any court of
competent jurisdiction without the need to post any bond or other security, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the Corporation or any of its Subsidiaries and that
money damages alone shall not





30

--------------------------------------------------------------------------------

 

 

provide an adequate remedy to such Persons.  Such rights and remedies shall be
in addition to, and not in lieu of, any other rights and remedies available at
law or in equity.

 

Section 7.13    Change in Law.  Notwithstanding anything herein to the contrary,
if, as a result of or, in connection with an actual or proposed change in law, a
Member reasonably believes that the existence of this Agreement could cause
income (other than income arising from receipt of a payment under this
Agreement) recognized by such Member (or direct or indirect equity holders in
such Member) in connection with any Exchange to be treated as ordinary income
rather than capital gain (or otherwise taxed at ordinary income rates) for U.S.
federal income tax purposes or would have other material adverse tax
consequences to such Member or any direct or indirect owner of such Member, then
at the written election of such Member in its sole discretion (in an instrument
signed by such Member and delivered to the Corporation) and to the extent
specified therein by such Member, this Agreement shall cease to have further
effect and shall not apply to an Exchange occurring after a date specified by
such Member, or may be amended by in a manner reasonably determined by such
Member, provided that such amendment shall not result in an increase in any
payments owed by the Corporation under this Agreement at any time as compared to
the amounts and times of payments that would have been due in the absence of
such amendment.

 

Section 7.14    Interest Rate Limitation.  Notwithstanding anything to the
contrary contained herein, the interest paid or agreed to be paid hereunder with
respect to amounts due to any Member hereunder shall not exceed the maximum rate
of non-usurious interest permitted by applicable law (the “Maximum Rate”).  If
any Member shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the Tax Benefit Payment, Estimated Tax
Benefit Payment or Early Termination Payment, as applicable (but in each case
exclusive of any component thereof comprising interest) or, if it exceeds such
unpaid non-interest amount, refunded to the Corporation.  In determining whether
the interest contracted for, charged, or received by any Member exceeds the
Maximum Rate, such Member may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the payment
obligations owed by the Corporation to such Member hereunder.  Notwithstanding
the foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws.

 

Section 7.15    Independent Nature of Rights and Obligations.  The rights and
obligations of the each Member hereunder are several and not joint with the
rights and obligations of any other Person.  A Member shall not be responsible
in any way for the performance of the obligations of any other Person hereunder,
nor shall a Member have the right to enforce the rights or obligations of any
other Person hereunder (other than the Corporation).  The obligations of a
Member hereunder are solely for the benefit of, and shall be enforceable solely
by, the Corporation.  Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Member pursuant
hereto or thereto, shall be deemed to constitute the Members acting as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Members are in any way acting in concert or as a
group with respect to such rights or obligations or the transactions
contemplated hereby, and the Corporation acknowledges that the Members are not
acting in concert or as a group and will not





31

--------------------------------------------------------------------------------

 

 

assert any such claim with respect to such rights or obligations or the
transactions contemplated hereby.

 

Section 7.16    LLC Agreement.  This Agreement shall be treated as part of the
LLC Agreement as described in Section 761(c) of the Code and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

Section 7.17    Management Representative.   By executing this Agreement, each
of the Members (other than ML Acquisition and Crestview) shall be deemed to have
irrevocably constituted and appointed Thomas F. Wolfe (in the capacity described
in this Section 7.17 and each successor as provided below, the “Management
Representative”) as his, her or its agent and attorney in fact with full power
of substitution to act from and after the date hereof and to do any and all
things and execute any and all documents on behalf of such Members which may be
necessary, convenient or appropriate to facilitate any matters under this
Agreement, including but not limited to: (i) execution of the documents and
certificates required pursuant to this Agreement; (ii) receipt and forwarding of
notices and communications pursuant to this Agreement; (iv) administration of
the provisions of this Agreement; (v) giving or agreeing to, on behalf of such
Members, any and all consents, waivers, amendments or modifications deemed by
the Management Representative, in its sole and absolute discretion, to be
necessary or appropriate under this Agreement and the execution or delivery of
any documents that may be necessary or appropriate in connection therewith;
(vi) amending this Agreement or any of the instruments to be delivered to the
Corporation pursuant to this Agreement; (vii) taking actions Management
Representative is expressly authorized to take pursuant to the other provisions
of this Agreement; (viii) negotiating and compromising, on behalf of such
Members, any dispute that may arise under, and exercising or refraining from
exercising any remedies available under, this Agreement or any other agreement
contemplated hereby and executing, on behalf of such Members, any settlement
agreement, release or other document with respect to such dispute or remedy; and
(ix) engaging attorneys, accountants, agents or consultants on behalf of such
Members in connection with this Agreement or any other agreement contemplated
hereby and paying any fees related thereto.  If the Management Representative is
unable or unwilling to so serve, then the Members (other than ML Acquisition and
Crestview), as applicable, holding a majority of the common units owned by such
Members outstanding on the date hereof, shall elect a new Management
Representative.  To the fullest extent permitted by law, none of the Management
Representative, any of its Affiliates, or any of the Management Representative’s
or Affiliate’s directors, officers, employees or other agents (each a “Covered
Person”) shall be liable, responsible or accountable in damages or otherwise to
any Member, the LLC or the Corporation for damages arising from any action taken
or omitted to be taken by the Management Representative or any other Person with
respect to the LLC or the Corporation, except in the case of any action or
omission which constitutes, with respect to such Person, willful misconduct or
fraud.  Each of the Covered Persons may consult with legal counsel, accountants,
and other experts selected by it, and any act or omission suffered or taken by
it on behalf of the LLC or the Corporation or in furtherance of the interests of
the LLC or the Corporation in good faith in reliance upon and in accordance with
the advice of such counsel, accountants, or other experts shall create a
rebuttable presumption of the good faith and due care of such Covered Person
with respect to such act or omission; provided that such counsel, accountants,
or other experts were selected with reasonable care.  Each of the Covered
Persons may rely in good faith upon, and shall have no liability to the LLC, the
Corporation or the





32

--------------------------------------------------------------------------------

 

 

Members for acting or refraining from acting upon, any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture, or other paper or document reasonably believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 

 

[Signature Page Follows This Page]

 

 



33

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

 

 

 

CORPORATION:

 

 

 

 

 

 

 

 

CAMPING WORLD HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name:

Brent Moody

 

 

Title:

Chief Operating & Legal Officer

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

THE LLC:

 

 

 

 

 

 

 

 

CWGS ENTERPRISES, LLC

 

 

 

 

 

 

 

 

By:

/s/ Brent Moody

 

 

Name:

Brent Moody

 

 

Title:

Chief Operating & Legal Officer

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

 

CWGS HOLDING, LLC

 

 

 

 

 

 

 

 

By:

/s/ Marcus A. Lemonis

 

 

Name:

Marcus A. Lemonis

 

 

Title:

Chief Executive Officer

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

CRESTVIEW PARTNERS II GP, L.P.

 

 

 

 

 

 

 

 

By:

Crestview, L.L.C., its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ross A. Oliver

 

 

Name:

Ross A. Oliver

 

 

Title:

General Counsel

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

CVRV ACQUISITION LLC

 

 

 

 

 

 

 

 

By:

/s/ Ross A. Oliver

 

 

Name:

Ross A. Oliver

 

 

Title:

General Counsel

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Matthew Baden

 

 

 

 

 

 

 

By:

/s/ Matthew Baden

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Andris A. Baltins

 

 

 

 

 

 

 

By:

/s/ Andris A. Baltins

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Karin Bell

 

 

 

 

 

 

 

By:

/s/ Karin Bell

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Mark J. Boggess

 

 

 

 

 

 

 

By:

/s/ Mark J. Boggess

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Steve Hedlund

 

 

 

 

 

 

 

By:

/s/ Steve Hedlund

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Dale Hendrix

 

 

 

 

 

 

 

By:

/s/ Dale Hendrix

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Ann Jackson

 

 

 

 

 

 

 

By:

/s/ Ann Jackson

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Lisa L. Marshall Revocable Living Trust

 

 

 

 

 

 

 

 

By:

/s/ Lisa L. Marshall, Trustee

 

 

Name:

Lisa L. Marshall

 

 

Title:

Trustee

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Brent L. Moody

 

 

 

 

 

 

 

By:

/s/ Brent L. Moody

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Roger L. Nuttall

 

 

 

 

 

 

 

By:

/s/ Roger L. Nuttall

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Prabhuling Patel

 

 

 

 

 

 

 

By:

/s/ Prabhuling Patel

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Seth Rosenberg

 

 

 

 

 

 

 

By:

/s/ Seth Rosenberg

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

K. Dillon Schickli

 

 

 

 

 

 

 

By:

/s/ K. Dillon Schickli

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Mike Siemens

 

 

 

 

 

 

 

By:

/s/ Mike Siemens

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

John Sirpilla

 

 

 

 

 

 

 

By:

/s/ John Sirpilla

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Tamara Ward

 

 

 

 

 

 

 

By:

/s/ Tamara Ward

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Brock Whinnery

 

 

 

 

 

 

 

By:

/s/ Brock Whinnery

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MEMBER:

 

 

 

 

 

 

 

Thomas F. Wolfe

 

 

 

 

 

 

 

By:

/s/ Thomas F. Wolfe

 

 

 

 

 

 

 

 

 





[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

MANAGEMENT REPRESENTATIVE:

 

 

 

 

 

 

 

 

 

/s/ Thomas F. Wolfe

 

 

 

Thomas F. Wolfe

 

 

 

CFO

 

 

 



[Signature Page to Tax Receivable Agreement]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of _________________, 20___ (this “Joinder”),
is delivered pursuant to that certain Tax Receivable Agreement, dated as of
November 26, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Tax Receivable Agreement”) by and
among Camping World Holdings, Inc., a Delaware corporation (the “Corporation”),
the Camping World Enterprises, LLC, a Delaware limited liability company (“the
LLC”), and each of the Members from time to time party thereto.  Capitalized
terms used but not otherwise defined herein have the respective meanings set
forth in the Tax Receivable Agreement.

 

1.    Joinder to the Tax Receivable Agreement.  Upon the execution of this
Joinder by the undersigned and delivery hereof to the Corporation, the
undersigned hereby is and hereafter will be a Member under the Tax Receivable
Agreement and a Party thereto, with all the rights, privileges and
responsibilities of a Member thereunder.  The undersigned hereby agrees that it
shall comply with and be fully bound by the terms of the Tax Receivable
Agreement as if it had been a signatory thereto as of the date thereof.

 

2.    Incorporation by Reference.  All terms and conditions of the Tax
Receivable Agreement are hereby incorporated by reference in this Joinder as if
set forth herein in full.

 

3.     Address.  All notices under the Tax Receivable Agreement to the
undersigned shall be direct to:

 

[Name]
[Address]
[City, State, Zip Code]
Attn:
Facsimile:
E-mail:

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Joinder
as of the day and year first above written.

 

 

 

 

 

 

 

[NAME OF NEW PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

 

Acknowledged and agreed
as of the date first set forth above:

 

 

 

 

 

 

CAMPING WORLD HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------